Citation Nr: 0209364	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  91-43 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  The propriety of the initial 10 percent evaluation 
assigned for the service-connected chondromalacia, right 
knee.  

2.  The propriety of the initial evaluation assigned for the 
service-connected chondromalacia, left knee.  

3.  The propriety of the initial 10 percent evaluation 
assigned for the service-connected cervical spine disability.  

4.  The propriety of the initial 10 percent evaluation 
assigned for the service-connected lumbosacral disability.  


(The issue of an effective date earlier than February 13, 
1998, for the assignment of a 50 percent rating for the 
service-connected migraine headaches, will be the subject of 
a later decision.)  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1987 to August 
1990.  

By decision dated in February 1991, the RO granted service 
connection and assigned noncompensable evaluations for 
chondromalacia of the right and left knees, effective on 
August 5, 1990, and denied the original claims of service 
connection for chronic cervical spine and low back 
conditions.  

In April 1992 and April 1994, the Board of Veterans' Appeals 
(Board) remanded the case for additional development of the 
record.  

In a July 1994 decision, the RO increased the rating to 10 
percent for the service-connected chondromalacia of the right 
knee, effective on August 5, 1990, and granted service 
connection and assigned noncompensable ratings for a 
disability manifested by an evulsion fracture at C6 and a 
disability manifested by left paraspinal muscle strain, 
effective on August 5, 1990.  

In July 1997, the Board once again remanded the case for 
additional development of the record.  By decision dated in 
January 1998, the RO increased the ratings to 10 percent for 
the service-connected low back and cervical spine disorders, 
effective on August 5, 1990.

The Board remanded the case for additional development of the 
record in October 1998 and in July 1999.  

In an August 1990 rating decision, the RO assigned an 
increased rating of 70 percent for the service-connected 
post-traumatic stress disorder and a total compensation 
rating based on individual unemployability, effective on May 
30, 2000.  

Lastly, the Board is undertaking additional development on 
the issue of an effective date earlier than February 13, 
1998, for the assignment of a 50 percent rating for the 
service-connected migraine headaches, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issues decided herein has been 
obtained.  

2.  The veteran's right knee chondromalacia is shown to be 
manifested by complaints of right knee pain with only minimal 
functional limitation.  

3.  The veteran's left knee chondromalacia is shown to be 
manifested by complaints of left knee pain with only minimal 
functional limitation.  

4.  The service-connected cervical spine disability is shown 
to be productive of a level of disablement that more nearly 
approximates that of severe functional limitation due to 
pain.  

5.  The service-connected lumbosacral disability is shown to 
be productive of a level of disablement that more nearly 
approximates that of severe functional limitation due to 
pain.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an original rating 
higher than 10 percent disabling for the service-connected 
right knee disability are not met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a including Diagnostic 
Codes 5257, 5258, 5259, 5260, 5261, 5262 (2001).  

2.  The criteria for the assignment of an original rating 
higher than 10 percent disabling for the service-connected 
left knee disability are not met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.59, 4.71a including Diagnostic 
Codes 5257, 5258, 5259, 5260, 5261, 5262 (2001).  

3.  The criteria for the assignment of an original 30 percent 
rating for the service-connected evulsion fracture at C6 with 
paraspinal cervical muscle spasm are met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a including 
Diagnostic Codes 5286, 5287, 5290 (2001).  

4.  The criteria for the assignment of an original rating of 
40 percent for the service-connected lumbosacral disability 
are met.  38 U.S.C.A. §§  1155, 5107, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.59, 4.71a including Diagnostic Codes 5289, 5292, 5293, 5295 
(2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The report of a September 1990 VA examination shows that the 
veteran had a normal musculoskeletal system.  The pertinent 
diagnoses were those chronic lower back syndrome, 
chondromalacia of both knee joints, more advanced to the 
right, and normal cervical spine.  

The examiner noted that although the veteran had complaints 
related to her cervical spine, there were no clinical 
findings.  The knees showed normal active and passive ranges 
of motion.  

The report of a September 1992 VA examination shows that the 
veteran was diagnosed with bilateral patellofemoral disease 
and mechanical low back pain with minimal clinical evidence 
and no radiculopathy.  The examination revealed that the 
knees had zero to 130 degrees of flexion, without pain, but 
with crepitus and tenderness.  No instability, effusion or 
deformity, other than mild valgus type knee, was noted.  

The veteran's low back range of motion was that of forward 
flexion to 60 degrees, lateral rotation to 45 degrees, 
lateral bending to 30 degrees and extension to 5-10 degrees 
with pain.  His straight leg raising was negative, and no 
muscle deformity or spasm was noted.  

The May 1994 VA examination report shows that the veteran was 
assessed with mechanical cervical and lumbar spine problems 
and bilateral patellofemoral chondromalacia as well as a 
likely meniscal tear to the right knee medial meniscus.  

It was noted that the veteran had a full range of motion for 
the cervical spine.  On x-ray study, there was a small 
evulsion of the superior end plate of C6.  The veteran's 
right knee was tender and showed moderate effusion, but could 
be passively extended to 100 degrees with pain.  The knee was 
otherwise kept in a flexed position of 30 degrees.  

A private record dated August 1994, shows that the veteran 
was assessed with possible right patellar instability with 
possible loose body preventing full knee extension.  

The report of a December 1996 VA MRI study shows chronic low 
back pain with degenerative joint disease.  

The November 1997 VA examination report limited to the neck 
and left knee shows that he had left knee chondromalacia 
patella and paraspinal muscle spasms of the cervical spine.  

On examination, the veteran was noted to walk with a 
symmetrical reciprocating heel-toe gait and normal patella 
tracking.  There was tenderness and mild VMO atrophy on the 
left.  There was no joint line tenderness or knee 
instability.  

The veteran's neck was noted to have 50 degrees of flexion, 
40 degrees of extension, 30 degrees of lateral bending and 45 
degrees of rotation.  The examiner opined that neither of the 
conditions was related to the veteran's tour of duty.  

A VA clinical note dated in February 1997 shows that the MRI 
reports of the veteran's cervical and lumbar spine studies 
were reportedly "OK."  

A February 1998 VA clinical note shows that the veteran's 
demonstrated cervical [range of motion] deficits.  

A February 1998 assessment by the Cervical Spine Institute 
shows that the veteran deferred the testing of her movements 
and that she was assessed with multidirectional dysfunction.  

In April and June 1998, the veteran complained of low back 
pain.  She was assessed with chronic back pain.  

A July 1999 VA neurology clinical record noted that the 
veteran's cervical spine films were positive for curvature of 
the spine.  

The VA x-ray reports of the veteran's knees dated in January 
2000 revealed minimal marginal osteophyte formation without 
evidence of joint space narrowing, malalignment, fracture or 
injury, on the right.  The left knee revealed minimal 
marginal osteophyte formation of the medial joint 
compartment.  There was no significant joint space narrowing, 
malalignment, fracture or injury.  

The January 2000 VA examination report shows that the 
examiner obtained an oral history from the veteran and 
determined, on physical examination, that the knees 
demonstrated a full range of motion, from zero to 135 degrees 
of flexion.  There was no effusion, varus or valgus 
instability or posterior or anterior instability.  The 
Lachman and McMurray signs were negative.  There was, however 
tenderness to palpation and crepitus with motion.  The 
examiner found that the veteran had signs and symptoms 
consistent with patellofemoral chondromalacia.  

The VA x-ray examination reports dated July 12, 2000 show 
that the veteran's cervical and lumbar areas were evaluated.  
Straightening of the cervical spine was noted, disc spaces 
were well preserved, no soft tissue swelling was seen, and 
the open mouth view was unremarkable.  Five lumbar-type 
vertebrae were present.  Disc spaces were well preserved, and 
alignment was satisfactory.  

An addendum is dated April 2000.  The examiner noted 
reviewing the claims folder and found that the assessment of 
the disorders were unchanged.  The examiner noted that, 
although the veteran's knee disorder gave her subjective 
discomfort, there was minimal limitation on industrial 
capacity.  

A VA examination of the veteran's back demonstrated no 
midline tenderness or paraspinal spasm.  Flexion was limited 
to 40 degrees, extension to 10 degrees and 10 degrees of 
lateral bending.  She was able to walk on her tip toes as 
well as heels.  Her motor examination was that of 5/5.  Her 
sensation was intact, and the deep tendon reflexes were 
equal, bilaterally.  

A VA examination of the neck revealed mild left trapezial 
tenderness, but otherwise she could touch her chin to her 
chest.  She had 20 degrees of extension in her neck, and 
could touch her ear to her left shoulder, but not the right.  
The veteran complained of left-sided neck pain.  Her motor 
examination was 5/5 for bilateral upper extremities.  Her 
sensation was intact and equal.  The deep tendon reflexes 
were equal and symmetrical.  With respect to the back and 
neck, the examiner found that "this all appear[ed] to be 
soft tissue."  

The April 2000 addendum shows that the examiner found, with 
respect to the back and neck, the conditions "all appeared 
to be mild fascial.  This [might] be well treated with 
physical therapy/rehabilitation and any form of increasing 
aerobic capacity activities."  

As to an opinion of the functional limitation due to pain, 
the examiner determined that the veteran's motions were 
limited, but that her motion in most joints appeared to be 
fairly within a functional range.  

A VA clinical note dated in February 2000 shows that the 
veteran was assessed with recurrent low back strain.  Another 
clinical record of the same date shows that the veteran had 
decreased lumbar [range of motion], but a negative straight 
leg raising examination.  

The veteran complained of having pain and swelling of both 
knees in July 2000.  


II.  Analysis

At the outset the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

Consequently, the matters of increased original ratings for 
the service-connected chondromalacia, right knee, 
chondromalacia, left knee, low back and cervical spine 
disabilities remain in appellate status.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. § 4.1.  

The Board notes that, in consideration of limitation of 
motion, the Court has set forth certain guidelines.  In the 
case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
has expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  

In this case, the Court held that ratings based on limitation 
of motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 
4.45.  It was also held that the provisions of 38 C.F.R. § 
4.14 (avoidance of pyramiding) do not forbid consideration of 
a higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  

In applying 38 C.F.R. §§ 4.40 and 4.45, inquiry is directed 
to such factors as functional loss due to pain or weakness, 
excess fatigability, incoordination, pain on movement and 
instability.  See DeLuca, supra.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  


Chondromalacia, Right Knee and Chondromalacia, Left Knee.

As a preliminary matter, the Board notes that, although the 
Supplemental Statements of the Case, dated in June 2000 and 
June 2001, have reported the veteran's service-connected left 
knee chondromalacia as being rated as 10 percent disabling, 
the Board can identify no rating decision where the 
originally assigned noncompensable rating had been increased.  

However, as the Board determines that an initial 10 percent 
rating, but not greater, is warranted for the service-
connected left knee chondromalacia, no further action on this 
question is warranted.  Therefore, the Board determines that 
a 10 percent rating is warranted for the entire course of the 
appeal and, because the claim remains in appellate status, 
will address the question as entitlement to a rating higher 
than 10 percent, see AB v. Brown, supra.  The Board also 
determines that the veteran is not prejudiced by this action.  

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.71a Part 
4 (hereinafter Schedule).  These criteria are based on the 
average impairment of earning capacity, 38 U.S.C.A. § 1155, 
and utilize separate diagnostic codes to identify the various 
disabilities.  

Diagnostic Code 5257 evaluates slight knee impairment 
productive of recurrent subluxation or lateral instability as 
10 percent disabling; moderate knee impairment as 20 percent 
disabling; and severe knee impairment as 30 percent 
disabling.  

A rating greater than that currently in effect is also 
contemplated by ankylosis of the knee, under Diagnostic Code 
5256; a dislocated semilunar cartilage disability, under 
Diagnostic Code 5258; limitation of flexion and extension 
under Diagnostic Codes 5260 and 5261, respectively; and for 
impairment of the tibia or fibula under Diagnostic Code 5262.  

However, the Board must point out that, after a careful 
review of the evidence of record, there is no evidence of 
knee ankylosis, a dislocated semilunar cartilage or any 
impairment of the tibia or fibula.  In fact, the recent VA x-
ray studies have specifically ruled out significant joint 
space narrowing, malalignment, fracture or injury.  

Limitation of leg flexion is evaluated as 10 percent 
disabling under Diagnostic Code 5260 when leg flexion is 
limited to 45 degrees; 20 percent disabling when leg flexion 
is limited to 30 degrees; and is evaluated as 30 percent 
disabling when leg flexion is limited to 15 degrees.  In 
addition, limitation of flexion to 60 degrees is required for 
a noncompensable evaluation to be assigned under these 
criteria.  

Similarly, limitation of leg extension is evaluated as 10 
percent disabling under Diagnostic Code 5261 when leg 
extension is limited to 10 degrees; as 20 percent disabling 
when leg extension is limited to 15 degrees; is rated at 30 
percent when extension is limited to 20 degrees; is evaluated 
as 40 percent disabling when extension is limited to 30 
degrees; and is evaluated as 50 percent disabling when 
extension is limited to 45 degrees.  Where extension is 
limited to 5 degrees, a noncompensable evaluation may be 
assigned.  

The veteran's right knee flexion was noted to be limited 30 
degrees of active flexion in May 1994, and a private record 
dated in August 1994 showed that the veteran was assessed 
with having a possible right patellar instability with 
possible loose body preventing full knee extension, but the 
Board finds that the preponderance of the evidence is against 
the claim for an original rating greater than 10 percent for 
the service-connected chondromalacia of the right knee.  

Specifically, both prior to and after the 1994 examinations, 
the veteran manifested full range of motion of each knee.  
She was able to heel-toe walk on multiple examinations.  
There were no deformities found on x-ray examination 
subsequent to August 1994, and other knee studies were 
negative for instability and subluxation.  

Her most recent examination report revealed that, although 
the veteran's knee disorders gave her subjective discomfort, 
but there was minimal limitation on industrial capacity.  

As noted hereinabove, the functional effects of limitation 
due to pain are to be considered.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59, DeLuca, supra.  

The Board finds that the veteran's subjective complaints of 
pain, resulting in minimal resulting limitations, form the 
basis for the assignment of separate 10 percent ratings for 
the service-connected disabilities of the left and right 
knees.  Moderate limitation warranting greater separate 
evaluations is not shown.  

Although the veteran has been assessed with patellofemoral 
chondromalacia, the Board determines that her minimal 
limitation, manifested primarily by subjective discomfort, 
with some swelling, is appropriately rated as 10 percent 
disabling under the schedular criteria as slight knee 
impairment under Diagnostic Code 5257 for each disability of 
the right and left knees.  


Cervical Spine Disability

The Board notes that the veteran's cervical spine disability, 
characterized as avulsion fracture, C6, with paraspinal 
cervical muscle spasm, is currently evaluated by the RO under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5290.  

Under this code, slight limitation of motion in the cervical 
spine warrants a 10 percent evaluation; moderate limitation 
of motion in the cervical spine warrants a 20 percent 
evaluation; and severe limitation of motion in the cervical 
spine warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
DC 5290.  

After a careful review of the record, and consideration of 
complaints relative to the veteran's cervical spine 
disability, the Board determines that an increased rating of 
30 percent is for application on the basis of severe 
functional limitation due to pain.  

The record shows instances of cervical muscle spasm and 
recent examination findings of impaired motion which the 
Board finds to more nearly approximate a disability picture 
consistent with the criteria for the assignment of a 30 
percent rating under Diagnostic Code 5290.  


Lumbosacral Disability

The Board notes that the veteran's low back disability is 
currently evaluated by the RO under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5295.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, a 10 percent 
evaluation is assigned for lumbosacral strain with 
characteristic pain on motion; a 20 percent evaluation is 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A 40 percent evaluation is warranted 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo- arthritic changes or narrowing 
or irregularity of joint space or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2001).  

The Board has also considered other Diagnostic Codes with 
regard to the veteran's service-connected low back 
disability.  

Under Diagnostic Code 5292 for limitation of motion of the 
lumbar spine, a 10 percent rating is assigned for slight 
limitation of motion, a 20 percent rating is assigned for 
moderate limitation of motion, and a 40 percent rating is 
assigned for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2001).

The Board notes that the demonstrated range of motion of the 
service-connected lumbosacral disability on recent 
examination appears to be significant, with certain motions 
being severely limited.  

The most recent VA examiner interviewed the veteran, 
performed a physical examination, and had an opportunity to 
review the veteran's claims folder, and previous examination 
reports.  After this review, the April 2000 addendum shows 
that the examiner found that the veteran's conditions "all 
appeared to be mild fascial.  This might be well treated with 
physical therapy/rehabilitation and any form of increasing 
aerobic capacity activities."  

However, the demonstrated range of motion for the lumbosacral 
spine, in the Board's opinion, more nearly approximated that 
consistent with a severe functional loss due to pain.  

Therefore, the Board finds that a rating of 40 percent is for 
application under the provisions of Diagnostic Code 5292 for 
the service-connected lumbosacral disability.  




III.  VCAA

Finally, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326). Except as 
specifically noted, the new regulations are effective on 
November 9, 2000.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  The Board notes that the veteran has been 
informed of what information was needed to support his claim 
in rating decisions, Statements of the Case, Supplemental 
Statements of the Case, and letters sent to her by the RO.  

Moreover, the veteran was afforded a personal hearing at 
which she testified as to the severity of the service-
connected disabilities.  In light of that hearing testimony, 
and additional review, the veteran was afforded numerous VA 
medical examinations to fully evaluate the severity her 
service-connected disabilities.  
Thus, the Board finds that the veteran is not prejudiced 
thereby and no further assistance in developing the facts 
pertinent to her claim is required.  

In this case, the Board finds that there is sufficient 
evidence of record to decide her claims of the propriety of 
the initial evaluations assigned for the service-connected 
chondromalacia, right knee, cervical spine disorder, low back 
disorder, and the initial rating assigned to the service-
connected chondromalacia, left knee.



ORDER

An original rating greater than 10 percent for the service-
connected right knee chondromalacia is denied.  

An original rating greater than 10 percent for the service-
connected left knee disability is denied.  

An increased original rating of 30 percent for the service-
connected cervical spine disability is granted, subject to 
the regulations applicable to the payment of VA monetary 
benefits.  

An increased original rating of 40 percent for the service-
connected lumbosacral disability is granted, subject to the 
regulations applicable to the payment of VA monetary 
benefits.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  


 

